NUMBER 13-20-00323-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

ISAAC G. RODRIGUEZ SR.
D/B/A I & R TRUCKING AND
RODRIGUEZ TRUCKING,                                                         Appellants,

                                            v.

DENISE MAREZ, INDIVIDUALLY
AND ON BEHALF OF
THE ESTATE OF JUAN PEREZ,                          Appellees.
____________________________________________________________

             On appeal from the 156th District Court
                 of San Patricio County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION
             Before Justices Benavides, Hinojosa, and Tijerina
                Memorandum Opinion by Justice Hinojosa

      This cause is before the Court on its own motion. On July 31, 2020, appellants

filed a notice attempting to appeal a final judgment entered by the 156th Judicial District
of San Patricio County, Texas, in cause number S-17-5182CV-B. The final judgment was

signed on January 7, 2020, more than six months before the notice of appeal was filed.

We now dismiss this appeal for lack of jurisdiction.

         Texas Rule of Appellate Procedure 26.1 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the judgment is signed, unless a motion for

new trial is timely filed. TEX. R. APP. P. 26.1(a)(1). Where a timely motion for new trial has

been filed, notice of appeal shall be filed within ninety days after the judgment is

signed. Id. R. 26.1(a). A motion for new trial was filed in this matter; however, the notice

of appeal was filed more than six months after the judgment well beyond the ninety-day

limit.

         On July 31, 2020, the Clerk of the Court notified appellants of this defect so that

steps could be taken to correct the defect, if it could be done. Appellants were advised

that, if the defect was not corrected within ten days from the date of receipt of the Court’s

letter, the appeal would be dismissed. On December 8, 2020, appellants filed an

amended notice of appeal. Appellants argue the trial court’s denial of appellants’ motion

for judgment notwithstanding the verdict, or in the alternative the denial of appellants’

motion for new trial, and the related trial court activity extended the deadline for perfecting

the appeal.

         A denial of a motion for new trial is not independently appealable and does not

start a new timetable for perfecting the appeal. State Office of Risk Mgmt. v. Berdan, 335

S.W.3d 421, 428 (Tex. App.—Corpus Christi–Edinburg 2011, pet. denied). As such,




                                              2
appellants’ notice of appeal is untimely and the amended notice of appeal does not cure

the defect.

       The Court, having examined and fully considered the documents on file and

appellants’ failure to timely perfect their appeal, is of the opinion the appeal should be

dismissed for want of jurisdiction. Accordingly, the appeal is dismissed for want of

jurisdiction. See TEX. R. APP. P. 42.3(a).

                                                              LETICIA HINOJOSA
                                                              Justice


Delivered and filed on the
4th day of February, 2021.




                                             3